Federal Defenders                                                                                          Southern District
                                                                           52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                                    Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                                                  Sourlwm [}i;m,r of ,\:ct1· York
I )ul'id I:. !'011011                                                                                                  ]t'1111ifer L. 1/rowu
Executii·e Director                                                                                                    A1ronu,-i11-Chargc
<111d.   I1/um,·1 -in-( '/11e(


                                                                                                        February 26, 2020
              ByECF                                                             Application granted. The conference is
                                                                                adjourned to March 26, 2020 at 11 :30 a.m.
              Honorable Judge Ronnie Abrams
              United States District Judge                                      Time is excluded until March 26, 2020, under
              Southern District of New York                                     the Speedy Trial Act, pursuant to 18 U.S.C.
              Thurgood Marshall United States Courthouse                        Section 3161 (h)(7)(A).
              40 Foley Square
              New York, NY 10007                                                SOORD~

              Re:          United States v. Cesar Orlando Rossis-Pascal
                           19 Cr. 917 (RA)
                                                                                Ronnie Abrams,lJ.Sfil
              Dear Judge Abrams:                                                February 26, 2020

                       With the consent of the Government, I write to respectfully request a two-week
              adjournment of the status conference presently scheduled for March 5, 2020 in the above-
              mentioned case. There has been one prior request to adjourn a conference in this case, which was
              granted. An adjournment would allow the defense time to make an informed decision about a pre-
              trial resolution of this case.

                      We request that the time between March 5, 2020 and the next court date be excluded under
              the Speedy Trial Act, pursuant to Title 18, United States Code, section 3161 (h)(7)(A). Excluding
              time will serve the ends of justice and outweigh the best interests of the public and the defendant
              in a speedy trial because it will allow the defense time to consider a possible disposition of the
              matter.

                                                               Respectfully submitted,
                                                               Isl Ariel Werner
                                                               Ariel Werner
                                                               Assistant Federal Defender
              CC: AUSA David Robles




                                                                              Ir l'SDC-SDNY
                                                                              ; DO(T'.\lENT
                                                                                F 1.ECTRO~ICALLY FILED
                                                                               ; ll(){' :::
                                                                                                -----,-----
                                                                                !"    !   1   I I II ! , :   ')-/}-It, / ),,0
                                                                                     ...... - ·--- ·--_-_r_ - - '__                ..,J
